DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REOPENING PROSECUTION
In view of the appeal brief filed on April 23, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Abbas Rashid/            Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-11, 13-18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation in the measuring of the surface Texture test method does not have sufficient basis in the specification and thus constitute new matter. Note that even though the specification a very specific texture test method, i.e., OpTiSurf, does not provide any description of measuring according to the surface Texture method using any other surface test.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-11, 13-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 1 and 13 are vague and indefinite as to what would be considered “substantially similar” and thus the metes and bounds of patent protection desired cannot be ascertained. There is nothing in the specification that defines what would be considered substantially similar. While the examples might use the same basesheet to make the product1 the specification does not explicitly defines the “substantially similar” term and even discloses, the specification, that the examples are not limiting and that include equivalents; see page 23, lines 9-13.
In claims 1 and 13 the phrases “the tissue Softness Analyzer test method” and “the surface Texture test method” lack of antecedent basis.
	Claim 23 is vague and indefinite, because it is unclear if the suspension described on b) is the same one of step a) which is then deposited onto the forming wire or if they are different suspension. If the latter, then the claim is vague and indefinite, because it is incomplete, since it does not recite what is done with or to that suspension. Note that the claim only recites that the suspension of part a) is made and nothing else.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-11 and 13-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Brien Stickney et al., (hereafter O’Brien), US Patent Application Publication No.  2017/0009401 A1 view of any of Manifold et al., (hereafter Manifold), US Patent Application Publication No. 2016/0331191 A1 and Gao, US Patent Application Publication No. 2007/0137814 A1.
	Regarding to claims 1, 5, 9-10, 13, 16 and 20-21 and 23, O’Brien teaches that the surface properties are improved; see ¶-[0101]. O’Brien teaches a process of making tissue/fibrous products by forming an aqueous suspension of fibers, including wood fibers; deposing the fiber suspension onto a foraminous moving wire; dewatering the suspension to 20% or greater; transferring the web to a through-air drying fabric and through-air drying the web to form a tissue having TS7 value as claimed; see ¶ [0122]-[0124]. O’Brien fails to teach the height of the protuberances of the TAD fabric; however, TAD fabrics with heights falling within the claimed range are common in the art as taught by Manifold in ¶-[0087] and [0100] and Gao in ¶-[0010] and [0062], therefore, choosing a TAD fabric with heights falling within the claimed range would have been obvious to one of ordinary skill in the art, since those are known-in the art and one would have reasonable expectation of success if such TAD fabrics were used in the process described by O’Brien. O’Brien teaches fibrous structures, including single and multi-ply tissues, having TS7 and TS750 falling within the claimed range; see ¶-[0006], [0016], [0064], [0068] etc., that are or can be made by the wet-laying papermaking process; see [0079] and through-air dried; see ¶-[0089]. 
	Note that O’Brien teaches a process/products which do not include filaments, but only fibers, including wood pulp fibers in the layers; see ¶-[0012], which teaches that the product can include filaments and/or ( note the alternative “or”) hydroxyl polymers such as cellulose fibers, e.g., wood pulp fibers. Paragraphs, [0016], [0066] describe products/process only having fibers, including wood pulp fibers, and not filaments. Paragraphs [0105]-[0107] clearly evidences that the layers could be made entirely of fibers and that the layers can be the same or different, explicitly recited on ¶-[0107]. O’Brien on ¶-[0121]-[0133] teach the process of making through-air-dried tissues products which can include only fibers and no filaments, see ¶-[0132], shown below for applicants’ convenience (emphasis added):
“[0132] In one example, the surface material comprises a second web material. The second web material may comprise a plurality of fibrous elements, such as fibers and/or filaments. In one example, the second web material comprise a plurality of naturally-occurring fibers, for example pulp fibers, such as wood pulp fibers (hardwood and/or softwood pulp fibers).”
O’Brien does not measure the texture as claimed, i.e., the R2 and R1, but such property/properties must be within the claimed range since the other properties are also within the claimed range. Note also that the process of making is the same or at least very similar; see above; which evidences that the R1 and R2 are inherent properties of the tissue taught by the reference, O’Brien.
	With regard to claims 6 and 17, O’Brien teaches basis weight and bulk falling within the claimed range; see ¶-[0035] for the basis weight and ¶-[0037] for the bulk. Note that ¶-[0037] teaches sheet density, which is the reciprocal. i.e., 1/bulk, and therefore, the sheet bulk falls between 10 to 50 cm3/g, (density from 0.02 to 0.1 g/cm3). Note that as discussed above, the product can be made entirely of wood-pulp fibers and thus meets the “consisting essentially of” of those claims.
	With regard to claim 8 and 18, O’Brien teaches total dry tensile between 56 to 394 g/cm, (converts to 449.6 to 3002.3 g/3 in) falling within the claimed range. The GM slope was not calculated but it would be considered to be within the claimed range, since the strength and the other properties are the same/similar.
	Regarding to claims 14-15, extending from line 32 to line 33 teaches that the tissues can be creped and uncreped; see ¶-[0006], [0011], [0056], [0078], etc.
	With regard to claim 22, , extending from line 32 to line 33 teaches protuberances with pitch, i.e., angled  from 10º to 45º; see ¶-[0117]-[0118], the 3-D pattern implies protuberances. Even though the height is not mentioned, such heights are common in the art; see process claims rejection below, and considered inherent to the reference.
Regarding to claim 24, O’Brien teaches the calendering of the web/tissue; see ¶-[0130].
	With regard to claims 25 and 26, O’Brien teaches that the web can be creped or uncreped; see ¶-[0006], [0011], [0056], [0078], [0089], [0108], and [0268].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 8-11 and 13-26 have been considered but are moot in view of the new ground of rejection. Note though, that the examiner’s contention to applicants’ arguments have been discussed in the body of the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Tissue Making.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 This is also unclear, because basis weight of the final product does not exactly correspond to the basis weight of the converted product; see tables 3 and 4, which then seems like two different plies, i.e., different basis weight plies were plied/laminated and then converted. Table 3 shows the basis weight of two plies basesheet, table 4 shows the basis weight of the converted sheet and in all the cases the basis weight of the converted basesheet were lower than the basis weight of the original basesheet.